NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
BARBARA EXUM,
Petiti0ner,
V.
DEPARTMENT OF HOMELAND SECURITY,
Resp0ndent. __
2011-3037 _
Petiti0n for review of an arbitrat0r’s decision in J0hn
M. D0n0ghue.
ON MOTION
ORDER
Barbara J. Exum moves for a 45-day extension of
tiIne, until Ju1y 24, 2(}11, to file her reply brief
Up0n consideration there0f,
IT ls ORDERED THAT:
The motion is granted

EXUM v. DHS 2
FOR THE COURT
 2 4  /s/ J an H0rbal__\;
Date J an H0rba1y
Clerk
ccc Barbara J. Exum
Ne1s0n R. Richards, Es . _
q “»\`_EEliRFl!.|l|?§|l?PEAL3 FOR
520 EDERAL C|RCUlT
'JUN 24 2011
.\muoaam
am